Citation Nr: 1643517	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  13-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a colon condition, to include benign polyposis.

2.  Entitlement to service connection for a left hand condition due to tuberculosis medication given in service.

3.  Entitlement to service connection for a right hand condition due to tuberculosis medication given in service.

4.  Entitlement to service connection for a left leg condition due to tuberculosis medication given in service.

5.  Entitlement to service connection for a right leg condition due to tuberculosis medication given in service.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claims on appeal is warranted.

In November 2010, the Veteran underwent VA examination for all of his claimed conditions.  With respect to his claimed colon condition, the examiner diagnosed the Veteran with benign polyposis, opining merely, without explanation, that such condition was less likely than not service connected or aggravated by the two episodes of gastroenteritis or enterocolitis that he had over 30 years ago.  However, the Board finds that examiner did not address the numerous instances of treatment received in service for rectal polyps, hemorrhoids, and other similar issues.  See, e.g., September 25, 1974 Service Treatment Record (STR) (diagnostic report of barium enema with impression of essentially normal and notation of "defect along the cecum felt to be post-surgical" from prior appendectomy); October 2, 1974 STR (complaints of rectal pain for 5 weeks with diagnosis of hemorrhoids); September 27, 1976 STR (excision of rectal polyp and anal fistulectomy); and October 3, 1978 STR (complaint of hemorrhoids and diarrhea as well as a diagnosis of hemorrhoids).  Nor did the examiner sufficiently address recent VA treatment records reflecting rectal polyp removal and diagnoses of diverticulosis and hemorrhoids.  See August 30, 2010 VA treatment record and January 21, 2011 VA treatment records.  Also, as noted, the examiner failed to offer any rationale explaining why the Veteran's current condition was not related to any of the rectal or colon conditions he experienced in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

With respect to his claimed bilateral hand and leg conditions, the examiner diagnosed the Veteran with "IVDS of the L deep peroneal nerve" and bilateral degenerative joint disease of the knees but found no current disability of the hands as no pathology was found.  The examiner opined that it is less likely than not that the antibiotics for tuberculosis caused his bilateral leg conditions, noting that sensory deficits were found only on the left leg and that decreased left patellar and Achilles reflexes are more consistent with IVDS.  The Board also finds this opinion to be inadequate as it lacks any meaningful rationale.  See id.  Additionally, further opinion is needed to address the Veteran's January 2013 statement that after taking tuberculosis medicine in service he began to experience such side effects as his hands going to sleep, aching and tingling, and an inability to feel his hands and fingers, which he implied later led to an accident involving amputation of his fingers, and also knee pain and a burning sensation in his legs.  Opinion is also necessary to address a document showing possible side effects of Isoniazid, the medication he apparently was treated with in service for tuberculosis, which include numbness of tingling of the hands or feet.

Based upon the foregoing, remand is needed to seek further opinion concerning all of the Veteran's claimed conditions.

Notably, although the Veteran has claimed that he only received medical treatment from VA, the November 2011 examination report reflects that he received treatment from certain private medical records, including an August 2010 coloscopy report from Eastern Carolina Internal Medicine, a diagnostic report from Beaufort County Hospital, and documentation of treatment from the Dr. M. Cavaliere clinic.  However, none of these records have been included in the Veteran's claims file.  Therefore, on remand, the AOJ should attempt to identify all relevant treatment sought by the Veteran from private medical providers and attempt to obtain these and any other relevant private treatment records.

Also, while on remand, due to the passage of time, VA treatment records from January 2011to the present should also be obtained.  See 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide authorization forms necessary to obtain records pertaining to all relevant treatment received from private health care providers, including Eastern Carolina Internal Medicine, Beaufort County Hospital, and the Dr. M. Cavaliere clinic.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. Make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain and associate with the claims file all updated VA treatment records from January 2011to the present.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159 (e).

3.  Return the claims file and a copy of this remand to the November 2010 VA examiner who assessed the Veteran's colon condition, for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

For the each claimed disability, the examiner should address the following:

(A) Identify all current disabilities of the colon.

(B) For each currently diagnosed colon disability, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to his military service.  In offering such opinion, the examiner should consider the following: 
* September 25, 1974 Service Treatment Record (STR) (report of barium enema with impression of essentially normal and notation of "defect along the cecum felt to be post-surgical" following prior appendectomy); 
* October 2, 1974 STR (reflecting complaints of rectal pain for 5 weeks with diagnosis of hemorrhoids); 
* September 27, 1976 STR (noting excision of rectal polyp and anal fistulectomy); 
* October 3, 1978 STR (reflecting a complaint of hemorrhoids and diarrhea as well as a diagnosis of hemorrhoids); and
* VA treatment records dating August 30, 2010 and January 21, 201, rectal polyp removal and diagnoses of diverticulosis and hemorrhoids.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

4.  Return the claims file and a copy of this remand to the November 2010 VA examiner who assessed the Veteran's colon condition, for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

For the each claimed disability, the examiner should address the following:

(A) Identify all current disabilities of the hands and legs.

(B) For each currently diagnosed hand or leg disability, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to his military service, specifically, medication taken in service for treatment of tuberculosis.  In offering such opinion, the examiner should consider the following: 
* Service treatment records showing treatment for tuberculosis; 
* The Veteran's January 2013 statement (reflecting complaints of his hands going to sleep, aching and tingling, an inability to feel his hands and fingers, knee pain, and a burning sensation in his legs, which he attributes to tuberculosis medication taken in service); and
* A document reflecting possible side effects such as numbness of tingling of the hands or feet resulting from the medication Isoniazid.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.  If an opinion cannot be offered without resort to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that may allow for a more definitive decision.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







